FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 Commission File Number:0-30852 GRUPO FINANCIERO GALICIA S.A. Galicia Financial Group S.A. (Translation of registrant’s name into English) Tte. Gral. Juan D. Perón 456 (C1038AAJ)Buenos Aires, Argentina (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- FORM 6-K Commission File No. 0-30852 Month Filed Event and Summary Exhibit No. April, 2011 Notice of Material Event, dated April 4, 2011, regarding the approval by the board of directors of Banco de Galicia y Buenos Aires S.A. (the principal subsidiary of the Registrant) of the issuance by Banco de Galicia y Buenos Aires S.A. of certain negotiable obligations under its global program for the issuance of simple, short-, mid- and/or long-term negotiable obligations. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO FINANCIERO GALICIA S.A. (Registrant) Date: April 4, 2011 By: /s/Pedro Alberto Richards Name: Pedro Alberto Richards Title: General Manager
